DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 4/20/22 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both “rotor” and “rotor tube”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 5-6 recite “pressurized water injectors fingers” which should be amended to instead recite “pressurized water injector fingers” for the sake of consistency throughout the claim set and specification.  Appropriate correction is required.
Claims 3-5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 3-5 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Lines 2-6 recite “a horizontal rotor (3), which in turn comprises specialized fingers located along it, wherein the fingers are characterized by being i) metal stirring fingers (3A) fixed to the rotor, ii) pressurized water injectors fingers (3B) and iii) cleaning fingers (3C)” which renders the claim indefinite.  As currently worded it is unclear if each of the fingers is simultaneously a metal stirring finger, a pressurized water injector finger, and a cleaning finger; upon review of the disclosure, this is not the case.  This ground of rejection can be overcame, for example, by an amendment instead reciting “a horizontal rotor (3), which in turn comprises specialized fingers located along it, wherein the fingers comprise i) metal stirring fingers (3A) fixed to the rotor, ii) pressurized water injector
Regarding claim 2,
Lines 3 and 4 recite the limitation “the fermented coffee beans”.  There is insufficient antecedent basis for this limitation in the claim.
Line 3 recites the limitation “the mucilage”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over GB 295,515 (hereafter “GB’515”).
Regarding claims 1-2,
GB’515 discloses a pressure washer for fermented coffee comprising: 
a hopper (4); 
an inlet frame (at inlet of 1 receiving coffee from hopper 4); 
a circular basket (1) [Fig. 1-3; pg. 2, lines 24-37]; 
a horizontal rotor (3) which in turn comprises i) stirring fingers (12) fixed to the rotor [Fig. 1-4; pg. 2, lines 51-85], ii) pressurized water injectors (9) [Fig. 1-4; pg. 2, lines 41-47] and iii) cleaning fingers (12’) located along a length thereof [Fig. 3-4; pg. 2, lines 121-130];
an outlet frame (at 5); and 
an outlet mouth (at 6) [Fig. 1, 3; pg. 2, lines 121-130].  
GB’515 teaches that the pressurized water injectors (9) are formed as holes located along the rotor (3), but does not explicitly teach that said injectors are fingers.  However such pressurized water injector fingers as recited in the instant claim were commonly known to those skilled in the art at the time of filing.  It is common knowledge in the art to utilize finger-shaped projections such as nozzles or perforated pipes/conduits for injecting pressurized water, and it is not possible to establish an additional benefit or unexpected result in comparison with the injection of water through holes as described in the application.  The difference between GB’515 and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Concrete Unlimited Inc. v. Cementcraft Inc.  227 USPQ 784 (Fed. Cir. 1985); In re Kuhle 188 USPQ 7 (CCPA 1975).
GB’515 does not explicitly teach that the stirring fingers (12) are metal.  However it would have been obvious to one having ordinary skill in the art at the time of filing to form the stirring fingers from metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. [see MPEP 2144.07].  On this basis, GB’515 meets all limitations of claim 2 defining that the stirring fingers (12) are metal fingers welded to the rotor (3) and agitate and rub the fermented coffee beans to loosen the mucilage adhered to the fermented coffee beans [pg. 2, lines 51-85].  

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pat. 871,517 to McDaniel 
MX 9603756 to Alvarez et al. (machine translation provided)
US 2012/0328751 to Ariza et al.
US 1,066,344 to Urgelles
US 2018/0235405 to Kawashima et al.
US 4,062,985 to Amstad
US 2,424,803 to De Back
US 5,119,721 to Satake et al.
US 6,539,849 to Yamamoto et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711